Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 31, 2016

The Court of Appeals hereby passes the following order:

A16A1262. BOB AARON MIKELL v. THE STATE.

      Bob Aaron Mikell appeals to this Court from the superior court’s order denying
his motion to vacate that court’s prior judgment in a habeas corpus proceeding. The
underlying subject matter of an appeal controls over the relief sought in determining
the proper appellate procedure. Rebich v. Miles, 264 Ga. 467 (448 SE2d 192) (1994).
Here, habeas corpus is the underlying subject matter of this appeal. Because the
Supreme Court has jurisdiction over appeals in habeas corpus cases, see Ga. Const.
of 1983, Art. VI, Sec. VI, Para. III (4), Mikell’s appeal is hereby TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             03/31/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.